PER CURIAM.
On July 6, 1967, this court entered its opinion and judgment in this cause, Dailey v. Hendricks, reported in 200 So.2d 566, reversing the judgment for the defendants notwithstanding the verdict and remanding the cause with instructions to enter a judgment for the plaintiffs in accordance with the jury’s verdict. On certiorari to the Supreme Court of Florida that court on March 13, 1968, entered an opinion and judgment in Hendricks v. Dailey, 208 So.2d 101, leaving undisturbed our decision to set aside the judgment notwithstanding the verdict, quashing our decision to the extent that it set aside the trial court’s order for a new trial, and remanded the cause to this court for reconsideration in the light of the Supreme Court’s opinion.
Accordingly, we have reconsidered our decision in the light of the said opinion and the principles enunciated in Cloud v. Fallis, 110 So.2d 669 (Fla.1959), and have reached the conclusion that we cannot say that the trial court improperly exercised its broad discretion in awarding a new trial on the ground that the verdict was contrary to the manifest weight of the evidence.
Therefore, the judgment notwithstanding the verdict is reversed and the order granting a new trial is affirmed. The mandate heretofore issued by this court in this cause is recalled and the clerk is directed to issue a new mandate reflecting the above-amended opinion and judgment of this court.
CARROLL, DONALD K., Acting C. J., and RAWLS and JOHNSON, JJ., concur.